THE THIRTEENTH COURT OF APPEALS

                                       13-17-00233-CV


                                   George Houston
                                         v.
Nuckols Crossing Partners, Ltd, a/k/a Woodway Village Apartments, by and through its
              Management agent, Blazer Real Estate Services, L.L.C.


                                    On appeal from the
                     County Court at Law No 1 of Travis County, Texas
                            Trial Cause No. C-1-CV-16-002978


                                        JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be DISMISSED. The Court orders the appeal

DISMISSED in accordance with its opinion. No costs are assessed as appellant filed an

affidavit of inability to pay costs.

       We further order this decision certified below for observance.

December 14, 2017